PDR CAUSE NO. 1209-15, 1208-15                       RECE(VED |N
                                                                   COURT OF CRIMINAL APPEALS

                       IN    THE   COURT   OF    CRIMINAL        APPEALS

                                    AT   AUSTIN,         TEXAS               DEC 21201


JACOB PROVOST                                   §                 IN THE ZfflDrfiS?' P^#d
      v.                                        §                 DISTRICT COURT OF
THE STATE OF TEXAS                              §                 ORANGE COUNTY, TEXAS




            MOTION TO SUSPEND T.R.A.P.               RULE 9.3(b),     RULE 211(a)




    TO THE CLERK OF      THE COURT,        THE APPLICANT STATED ABOVE REQUEST
THE COURT TO      SUSPEND T.R.A.P.       RULE 9.3(b)         AND RULE 211(a).
    THE APPLICANT IS UNABLE TO             MAKE THE ELEVEN--(11 ) COPIES WHICH
IS REQUIRED BY T.R.A.P.        RULE 211(a), AND             REQUEST THE COURT TO
PROVIDE    THE   NECESSARY   COPIES.




\3L~ 10- \<                                                       SINCERELY- REQUESTED
    DATE




                                                                     JACOB   PROVOST




                                           1    of   1
                                                        ^lf*!J
                                                            '{sSii.'trtg.   "TU'^   .1




. ijydue   ''li>J'|j'll»/lj»»/l/'l»J'«i'l'J'JH/ll'.'»llJ»'"H'/»i»/'l